Citation Nr: 0010092	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  98-11 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an increased evaluation for a seizure 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a depressive 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1981 to October 
1981 and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to an increased rating 
for the appellant's seizure disorder.  This was the initial 
rating assigned, so the guidance of Fenderson v. West, 
12 Vet. App. 119 (1999), is for application.


REMAND

As a technical legal matter, the only issue over which the 
Board clearly has appellate jurisdiction is set forth on the 
title page as issue number 1.  Nonetheless, the Board notes 
that in February 1999 the RO denied the appellant entitlement 
to service connection for a depressive disorder secondary to 
his service-connected seizure disorder.  In March 1999, the 
appellant timely filed a notice of disagreement (NOD).  This 
was just before the case was forwarded to the Board.  The RO 
did not issue a statement of the case (SOC).  Accordingly, 
the Board is required to remand this issue to the RO for 
issuance of a SOC as the appeal process is considered to be 
initiated.  See Manlicon v. West, 12 Vet. App. 238 (1999) (A 
NOD initiated review by the Board of the RO's denial of the 
claim and bestowed jurisdiction on the Board; the Board 
should have remanded an issue to the RO for which a SOC had 
not been issued).  It is noted that the appellant will have 
to take additional steps to perfect the appeal.

As to the other issue, additional development is also needed.  
Ratings for seizures turn on frequency and type of seizures.  
The veteran contends that he has been to VA facilities for 
treatment, and that he is unsure what was written down.  He 
also was informed in the SOC generally, that he needed to 
provide additional evidence of seizure frequency.  Some 
general information has been provided, but specific 
information is needed.  For instance, it is unclear whether 
he may have a calendar or a diary with entries, or may be 
otherwise to provide witnesses concerning the frequency and 
type of seizures.  He will be given such specific opportunity 
below.  

In addition, in view of the apparent lack of clarity as to 
this matter in the record, additional examination is 
indicated.

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claim for an increased 
evaluation for a service-connected seizure disorder and 
ensure full compliance with due process.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  
This duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. App. 
519, 521 (1991) (private records); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (Social Security records).  It also 
includes a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  It is noted that the claim has been adjudicated as 
well grounded by the RO and the Board agrees.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371 (1993).  Moreover, the Board is mindful that if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The appellant is notified that he should 
submit to the RO any evidence he has 
concerning the frequency and type of 
seizures he has had, to include diaries, 
calendars, or specific recollections of 
witnesses.  He should also provide 
specific information concerning where he 
has been treated for seizures.  The RO 
should, then, undertake to obtain 
records from the listed health care 
providers.  To the extent that 
additional assistance is needed of the 
appellant to obtain those records, it 
should be requested.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed 
of the negative results.  38 C.F.R. 
§ 3.159.

2. Thereafter, the appellant should be 
scheduled for an appropriate VA physical 
examination, to include information 
concerning the nature and extent of 
seizures.  That physician is requested 
to review the appellant's claims file 
and all medical records contained 
therein.  The physician is then 
requested to offer an opinion, without 
resort to speculation, regarding the 
frequency and quantity of both major and 
minor seizures.  The physician should 
attempt to quantify the degree of 
impairment in terms of the nomenclature 
set forth in the rating criteria 
(38 C.F.R. § 4.71a, Diagnostic Codes 
8910-8914).  All opinions must be 
supported by a written rationale and a 
discussion of the facts and medical 
principles involved.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The complete 
examination report should be associated 
with the claims folder.

3. Thereafter, the RO should review the 
physician's report to ensure that it is 
in compliance with the requests set 
forth in this REMAND, and, if not, the 
RO should implement corrective 
procedures.

4. The RO should then readjudicate the 
appellant's claim for a rating in excess 
of 20 percent for the appellant's 
seizure disorder.  In the event the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

5. As set forth in the introduction, the RO 
should issue a statement of the case 
concerning the appellant's entitlement 
to service connection for a depressive 
disorder secondary to his service-
connected seizure disorder.  If, and 
only if, the appellant completes his 
appeal by filing a timely substantive 
appeal on the aforementioned claim 
should this claim be returned to the 
Board.  See 38 U.S.C.A. § 7104(a) (West 
1991).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




